FRANK D. UPCHURCH, Jr., Judge.
By this expedited appeal, Sandra Archer challenges an order of the trial court requiring her to send her four-year old son from Japan to the United States for six weeks visitation with his father, David King.1 We find no evidence in the record to support a determination that such a trip can be made with due regard for the child’s safety and welfare. Accordingly, we reverse this portion of the order.
We affirm the remainder of the order, but not without concern. Had the trial judge severely limited King’s visitation rights with his son, we would have affirmed without hesitation. King’s statements to his son in his letters were, in the words of the psychologist who evaluated them, “mildly to extremely inappropriate.” It was obvious, because of the tender age of the boy, that the letters would be read and controlled by Mrs. Archer. Undoubtedly the trial judge concluded that the letters were intended to influence Mrs.' Archer rather than the boy.
REVERSED in part, and AFFIRMED in part.
SHARP, J., concurs.
DAUKSCH, J., concurs in part, dissents in part with opinion.

. The order also denied Mrs. Archer’s request to terminate or restrict visitation with King.